In re: Norman R. Speer applying for writs of mandamus and habeas corpus.
Writ granted in part, denied in part, not considered in part.
The writ of mandamus is granted insofar as the requested copies of the bill of information or indictment, pre-trial motions, the order of commitment, and minutes of the proceedings in district court. The writ of mandamus is denied insofar as the requested transcripts, police records and “jurisdictional data.” Minutes of proceedings, if any, in city court should be requested of that court. The application for a writ of habeas corpus on the ground that the obscenity statute is unconstitutional is not considered as this relief has not yet been applied for in the district court.